—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered June 6, 1997, convicting him of criminal sale of a controlled substance in the third degree (four counts), criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, and criminal sale of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in consolidating the indictments involved in this case (see, CPL 200.20 [2] [b]; People v Bongarzone, 69 NY2d 892; People v Quartieri, 171 AD2d 889).
The record demonstrates that the defendant was not deprived of his right to be present during a material stage of the proceedings (see, People v Sanchez, 213 AD2d 566; People v Bozella, 205 AD2d 790).
The defendant’s remaining argument is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit (see, People v Almodovar, 62 NY2d 126; People v Malloy, 55 NY2d 296, cert denied 459 US 847; People v York, 133 AD2d 130). Krausman, J. P., McGinity, H. Miller and Smith, JJ., concur.